PER CURIAM.
Pursuant to article V, section 12, of the Florida Constitution, the Judicial Qualifications Commission has filed its findings of fact that County Court Judge Jack Courtney of Okaloosa County “is presently suffering a disability seriously interfering with the performance of his duties which is permanent in nature.” The commission has recommended that this Court order the in*203voluntary retirement of Judge Courtney because of a permanent physical disability.
In June of 1980, The Honorable M. C. Blanchard, chief judge of the First Judicial Circuit, submitted to the commission two Florida Retirement System physician’s reports, each physician finding Judge Courtney to be totally and permanently disabled. The commission subsequently ordered an independent physical examination of Judge Courtney, which confirmed the finding of total disability. We have determined that the commission’s proceedings complied with all requirements of the Florida Constitution and rules of the commission. Judge Courtney voluntarily submitted to the necessary physical examinations and has expressly waived the filing of an answer and an order to show cause allowing him an opportunity to respond to the findings and recommendation of the commission under Florida Rule of Appellate Procedure 9.520.
We approve the findings of fact and recommendation of the commission and, accordingly, The Honorable Jack Courtney is hereby retired from service as a county court judge on the date of the filing of this opinion, by reason of a physical disability of a permanent character which interferes with and prevents the performance of his duties, and by reason of this order of involuntary retirement there now exists a vacancy in the county court of Okaloosa County.
The filing of a petition for rehearing shall not alter the effective date of this order.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ENGLAND and McDONALD, JJ., concur.